Citation Nr: 1806586	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-34 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and E. G.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  The Veteran died in April 2017.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of the appeal, an April 2014 rating decision continued the denial of reopening of the claim for service connection for a psychiatric disability.

In May 2017, the appellant and E. G. testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania RO.  A transcript of the hearing is associated with the claims file.
 
The reopened claim of entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 1998 rating decision denied entitlement to service connection for a nervous condition claimed as psychological condition; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period. 

2.  Evidence received since the June 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156 (b), 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence having been received; the claim for entitlement to service connection an acquired psychiatric disability, to include paranoid schizophrenia is reopened.  38 U.S.C. §§ 1110, 5108 (2012); 38 C.F.R. §§ 3.156 (a), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - New and Material Evidence to Reopen

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  An exception to this rule is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the appellant must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Analysis

In the June 1998 rating decision, the RO denied service connection for a nervous condition claimed as a psychological condition because there was no evidence of an etiological relationship with the Veteran's active service and no evidence of the Veteran developing a psychosis within one year of discharge from service.  The Veteran did not timely appeal the decision, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156 (b), 20.201.  Therefore, the June 1998 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 220.1103.

Evidence associated with the record since the final June 1998 rating decision includes a May 2014 letter from the Veteran's VA psychiatrist, Dr. I. H.  Dr. I. H. stated that it is more likely than not that the Veteran's schizophrenia stems from his time in service.  As rationale, Dr. I. H. stated that the Veteran reported that his symptoms began less than a month after his discharge, in the context of worsening anxiety that began before he left service.  This evidence is new because it was not previously considered by VA.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim, namely, whether the Veteran's paranoid schizophrenia is related to his active service.  Therefore, the Board finds that new and material evidence has been received to reopen the appellant's claim for entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.  38 C.F.R. § 3.156 (a).     


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia is reopened, and, to that extent only, the appeal is granted.


REMAND

The Board finds that the reopened claim must be remanded for further development before a decision may be made on the merits.

The Veteran was provided a VA mental disorders examination in February 2000.  The VA examiner diagnosed the Veteran with paranoid schizophrenia.  However, the VA examiner did not provide an opinion as to whether the Veteran's diagnosed paranoid schizophrenia was etiologically related to his active service.  As the February 2000 VA examiner did not provide an opinion as to whether the Veteran's paranoid schizophrenia was related to his active service, the examination is inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also finds that the May 2014 letter from the Veteran's VA psychiatrist is inadequate for decision-making purposes.  The May 2014 letter does not indicate whether the Veteran's claims file was reviewed and what evidence was considered prior to providing the opinion rendered.  The Veteran's psychiatrist merely stated that per the Veteran's reports he first started experiencing auditory hallucinations and paranoia less than a month after his discharge.  An opinion may be discounted if it materially relies on a lay person's unsupported history as the premise for that opinion; a doctor's opinion must be substantiated by the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   As there is no competent medical opinion of record as to whether the Veteran's paranoid schizophrenia is related to his active service the issue must be remanded so that an adequate VA addendum opinion may be obtained.  See Barr, 21 Vet. App. at 312. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the VA examiner who conducted the February 2000 VA mental disorders examination or, if that physician is not available, to another similarly qualified physician for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is etiologically related to the Veteran's active service.  

The examiner must provide a rationale or explanation for any opinion rendered based on the evidence of record and medical principles.   

2.  After the above development has been completed, adjudicate the reopened claim de novo.  If the benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


